      Case 2:20-cv-00379-TLN-AC Document 10 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ANTHONY CHAPPA,                                   No. 2:20-cv-00379-TLN-AC
12                      Plaintiff,
13          v.                                         ORDER
14   SHASTA COUNTY SHERIFF, et al.,
15                      Defendants.
16

17          Plaintiff Anthony Chappa (“Plaintiff”), a county jail inmate proceeding pro se and in

18   forma pauperis, has filed this civil rights action seeking relief under 42 U.S.C. § 1983. The

19   matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

20   Local Rule 302.

21          On July 7, 2021, the magistrate judge issued findings and recommendations herein which

22   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

23   and recommendations were to be filed within twenty-one days. (ECF No. 8.) Plaintiff has not

24   filed objections to the findings and recommendations.

25          Although it appears from the file that Plaintiff’s copy of the findings and

26   recommendations was returned, Plaintiff was properly served. It is Plaintiff’s responsibility to

27   keep the Court apprised of his current address at all times. Thus, pursuant to Local Rule 182(f),

28   service of documents at the record address of the party is fully effective.
                                                       1
     Case 2:20-cv-00379-TLN-AC Document 10 Filed 09/10/21 Page 2 of 2


 1          The court has reviewed the file and finds the findings and recommendations to be

 2   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 3   ORDERED that:

 4          1. The Findings and Recommendations issued July 7, 2021 (ECF No. 8), are ADOPTED

 5   IN FULL;

 6          2. Defendants Shasta County Sheriff and Tom Bonseko, and related claims against them

 7   are DISMISSED with prejudice from this action; and

 8          3. This case shall proceed on Plaintiff’s claim for excessive force against Defendants

 9   Vangerwin and McQuillan.

10          IT IS SO ORDERED.

11   Dated: September 7, 2021

12

13

14                                           Troy L. Nunley
                                             United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
